SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For March 26, 2010 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 4Q09 and 2009 results São Paulo, March 26, 2010 - Companhia de Saneamento Básico do Estado de São Paulo  SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of customers, announces today its results for the fourth quarter of 2009 (4Q09) and the full year 2009. The Companys operating and financial information, except when indicated otherwise, is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2008 . SBSP3: R$ 30.40 / ação SBS: US$ 34.10 (ADR2 shares) Total shares: 227.836.623 Market Value: R$ 6.9 billion Closing price: 03/26/2010 1. Financial Highlights R$ million 4Q08 4Q09 Chg. % 2008 2009 Chg. % (+) Gross operating revenue 1,835.6 1,964.1 128.5 7.0 6,838.8 7,236.2 397.4 5.8 (-) COFINS and PASEP taxes 130.4 139.5 9.1 7.0 487.1 505.7 18.6 3.8 () Net operating revenue 1,705.2 1,824.6 119.4 7.0 6,351.7 6,730.5 378.8 6.0 (-) Costs and expenses 1,125.2 1,066.2 (59.0) (5.2) 4,129.2 4,549.3 420.1 10.2 (+) Equity Results - (0.1) (0.1) - - (0.2) (0.2) - () Earnings before financial expenses (EBIT*) 580.0 758.3 178.3 30.7 2,222.5 2,181.0 (41.5) (1.9) (+) Depreciation and amortization 152.4 76.0 (76.4) (50.1) 617.8 560.7 (57.1) (9.2) () EBITDA** 732.4 834.3 101.9 13.9 2,840.3 2,741.7 (98.6) (3.5) (%) EBITDA margin 43.0 45.7 - - 44.7 40.7 - - Net income 113.3 457.3 344.0 303.6 63.6 1,373.9 1,310.3 - Earnings per share (R$) 0.50 2.01 - - 0.28 6.03 - - (*) Earnings before interest and taxes (**) Earnings before interest, taxes, depreciation and amortization Sabesp registered solid results in 2009, confirming its low exposure to the global crisis that affected the markets in 2008 and 2009. Net income in 2009 was R$ 1.4 billion, a great difference when compared to the R$ 63,6 million achieved in 2008. Although, this reduction in net income was mainly due to the provision for losses of the disputed amount of the benefits paid by the Company as additional retirement payments and pensions envisaged in Law 4,819/58, in the amount of R$ 409.1 million and the respective actuarial commitment maintained with the beneficiaries, amounting to R$ 535.4 million. Disregarding this adjustment, 2008 net income would be of R$ 1.0 billion. Even considering this amount, 2009 result had a significant growth of 36.2%. Net revenue was R$ 6.7 billion, 6.0% up year-on-year, and EBITDA was R$ 2.7 billion, 3.5% down from 2008. 2. Gross operating revenue Gross operating revenue grew from R$ 6.8 billion in 2008 to R$ 7.2 billion in 2009, an increase of R$ 397.4 million or 5.8%, mainly due to: The average tariff increase of 4.9% in 2009 over 2008, resulting from the tariff adjustments in September 2008, of 5.10%, and September 2009, of 4.43%; and The 2.1% growth in total billed volume, of which 2.1% corresponded to water and 3.2% to sewage. This result was impacted by (i) the decline in the industrial segment's volume due to the closure and/or reduction in the production of a few industrial units and the signing of firm demand agreements; and (ii) the volume decrease in the public sector category (municipal and state governments) on account of the incentives to reduce water consumption under the Program for the Rational Use of Water (PURA). The gross annual variation was positively impacted by 4Q09 volume performance, with billed volume growth in all customer categories. 3. Billed volume The following tables show the billed water and sewage volume per customer category and region in 4Q08 and 4Q09, as well as in 2008 and 2009. Página 2 de 13 BILLED WATER AND SEWAGE VOLUME (1) PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage 4Q08 4Q09 % 4Q08 4Q09 % 4Q08 4Q09 % Residential 347.1 358.0 3.1 279.3 289.7 3.7 626.4 647.7 3.4 Commercial 39.2 40.2 2.6 36.1 37.1 2.8 75.3 77.3 2.7 Industrial 9.0 9.1 1.1 8.5 9.3 9.4 17.5 18.4 5.1 Public 12.1 12.4 2.5 9.9 10.3 4.0 22.0 22.7 3.2 Total retail 407.4 419.7 3.0 333.8 346.4 3.8 741.2 766.1 3.4 Wholesale 72.6 72.9 0.4 6.5 8.7 33.8 79.1 81.6 3.2 Reused water 0.1 0.2 - 0.1 0.2 - Total 480.1 492.8 2.6 340.3 355.1 4.3 820.4 847.9 3.4 2008 2009 % 2008 2009 % 2008 2009 % Residential 1,358.7 1,393.1 2.5 1,088.8 1,124.3 3.3 2,447.5 2,517.4 2.9 Commercial 154.0 155.5 1.0 141.8 143.8 1.4 295.8 299.3 1.2 Industrial 35.7 34.4 (3.6) 33.9 34.8 2.7 69.6 69.2 (0.6) Public 47.1 47.0 (0.2) 38.0 38.6 1.6 85.1 85.6 0.6 Total retail 1,595.5 1,630.0 2.2 1,302.5 1,341.5 3.0 2,898.0 2,971.5 2.5 Wholesale 284.5 288.0 1.2 27.9 31.1 11.5 312.4 319.1 2.1 Reused water 0.2 0.8 - 0.2 0.8 - Total 1,880.2 1,918.8 2.1 1,330.4 1,372.6 3.2 3,210.6 3,291.4 2.5 BILLED WATER AND SEWAGE VOLUME (1) PER REGION - million m 3 Water Sewage Water + Sewage 4Q08 4Q09 % 4Q08 4Q09 % 4Q08 4Q09 % Metropolitan 271.6 278.7 2.6 226.4 234.9 3.8 498.0 513.6 3.1 Regional 135.8 141.0 3.8 107.4 111.5 3.8 243.2 252.5 3.8 Total retail 407.4 419.7 3.0 333.8 346.4 3.8 741.2 766.1 3.4 Wholesale 72.6 72.9 0.4 6.5 8.7 33.8 79.1 81.6 3.2 Reused water 0.1 0.2 - 0.1 0.2 - Total 480.1 492.8 2.6 340.3 355.1 4.3 820.4 847.9 3.4 2008 2009 % 2008 2009 % 2008 2009 % Metropolitan 1,065.9 1,083.9 1.7 887.3 911.1 2.7 1,953.2 1,995.0 2.1 Regional 529.6 546.1 3.1 415.2 430.4 3.7 944.8 976.5 3.4 Total retail 1,595.5 1,630.0 2.2 1,302.5 1,341.5 3.0 2,898.0 2,971.5 2.5 Wholesale 284.5 288.0 1.2 27.9 31.1 11.5 312.4 319.1 2.1 Reused water 0.2 0.8 - 0.2 0.8 - Total 1,880.2 1,918.8 2.1 1,330.4 1,372.6 3.2 3,210.6 3,291.4 2.5 (1) Unaudited (2) Including coastal and countryside Página 3 de 13 4. Costs, administrative and selling expenses In 2009, costs of products and services, administrative and selling expenses increased by 10.2% or R$ 420.1 million. As a percentage of net revenue, costs and expenses climbed from 65.0% in 2008 to 67.6% in 2009. Excluding the non-recurring effect of TAC* of R$ 146.6 million, these costs would be R$ 4,402.7 million and their share of net revenue would be 65.4%. R$ million 4Q08 4Q09 Chg. % 2008 2009 Chg. % Payroll and benefits 352.2 355.2 3.0 0.9 1,353.8 1,558.6 204.8 15.1 Supplies 42.9 44.8 1.9 4.4 146.5 156.0 9.5 6.5 Treatment supplies 33.1 31.5 (1.6) (4.8) 133.1 136.7 3.6 2.7 Services 234.9 216.9 (18.0) (7.7) 688.6 911.1 222.5 32.3 Electric power 116.7 125.3 8.6 7.4 459.6 485.5 25.9 5.6 General expenses 98.2 131.4 33.2 33.8 345.0 377.5 32.5 9.4 Tax expenses 11.2 11.6 0.4 3.6 48.5 55.0 6.5 13.4 Sub-total Depreciation and amortization 152.4 76.0 (76.4) (50.1) 617.8 560.7 (57.1) (9.2) Credit write-offs 83.6 73.5 (10.1) (12.1) 336.3 308.2 (28.1) (8.4) Costs, administrative and selling expenses % over net revenue * TAC (Conduct Adjustment Term) that includes the dismissal of 2,250 employees from the Companys workforce retired under the INSS regime, pursuant to the State Prosecution Offices determination. 4.1. Payroll and Benefits Payroll and benefits increased by R$ 204.8 million or 15.1%, from R$ 1,353.8 million in 2008 to R$ 1,558.6 million in 2009, due to the following: Wage increase of 6.69% in May 2009; R$ 82.7 million increase in the amounts paid to retiring employees, by the TAC, consisting of severance pay, FGTS penalty and benefits; R$ 70.3 million increase in the payment of FGTS penalty and R$ 6.3 million in severance pay relating to the lay-offs in 2009, especially related to TAC; and R$ 5.6 million increase in the provision for social security obligations arising from the revision of the amount projected for 2009. In the absence of TAC, this expense would be R$ 1,412.0 million, 4.3% up in relation to 2008. 4.2. Supplies Expenses with Supplies increased by R$ 9.5 million or 6.5%, from R$ 146.5 million in 2008 to R$ 156.0 million in 2009. The main factors were expenses with materials for water and sewage networks as well as connections, due to the increase in the volume of maintenance services under the Global Sourcing contracts in the amount of R$ 3.3 million and data processing expenses of R$ 2.4 million, due to the replacement and modernization of the IT equipment. Supplies increased by R$ 1.9 million or 4.4% in 4Q09. 4.3. Treatment supplies Expenses with treatment supplies increased from R$ 133.1 million in 2008 to R$ 136.7 million in 2009, an increase of R$ 3.6 million or 2.7%, mainly due to the increased consumption of iron chloride and aluminum polychloride, which increase the efficiency of the water treatment process, in the place of products such as aluminum and iron sulphate, the latter derived from ferric sulphate, which is harmful to the environment. In 4Q09, there was a decrease of R$ 1.6 million or 4.8% due to the reduced consumption of copper sulphate at the Guarapiranga dam, thanks to the improved quality of the water at the source. Página 4 de 13 4.4. Services In 2009, this item increased by R$ 222.5 million or 32.3%, from R$ 688.6 million to R$ 911.1 million, with the main factors being: Maintenance of water and sewage networks and connections in the amount of R$ 41.2 million, due to the increase in demand and the contractual amounts based on the Global Sourcing contacts at the cities of the Regional Systems and the increase in the volume of maintenance services in the São Paulo Metropolitan Region, increased allocation of funds to the Water Loss Reduction Program, intensification of the operations to meet the demands of the Córrego Limpo Program of the São Paulo Municipal Government and the Canal Limpo Program in the municipality of Santos; Preventive and corrective maintenance at the water treatment systems in the amount of R$ 29.6 million related to the Taiaçupeba Public-Private Partnership (PPP) and urbanization efforts as part of the agreement with the São Paulo Municipal Government; Advertising campaigns focused on socio-environmental initiatives, such as Onda Limpa, Soluções Ambientais, Program for the Rational Use of Water (PURA), among others, in the amount of R$ 25.9 million; Expenses of R$ 24.5 million with the implementation of the Program for the Rational Use of Water at municipal schools as a result of the agreement between Sabesp and the São Paulo Municipal Government; Expenses with risk contracts for the recovery of credits, in the amount of R$ 20.1 million, due to the intensification of collection operations, which led to a R$ 321.4 million increase in revenues in 2009; Hiring of consultancy, advisory and specialized services for diverse purposes in the amount of R$ 13.2 million: sewage collection networks to depollute streams, quality management at the Regional Office Global R, communication advisory services, publicity for the Sabesp brand, equipment maintenance, modernization and maintenance of the IT environment, among others; Hydrometer reading and bill delivery expenses in the amount of R$ 8.6 million as a result of increased outsourcing of the reading services, inspection of inactive connections and usage of new technologies that allow greater security and agility in the bill issue and reading system; Car rental expenses started in the second half of 2008, due to the replacement of the Companys own fleet, in the amount of R$ 7.1 million; Accounting reclassification of the corporate software licenses in 2008, amounting to R$ 6.9 million, non-recurring in the coming years; and Expenses with treatment and disposal of sludge in the amount of R$ 6.1 million, related to the services provided by the Public-Private Partnership. In 4Q09, there was a decrease of R$ 18.0 million or 7.7%, mainly due to the revision of the provision for the commitments established in the agreement between Sabesp and the São Paulo Municipal Government. 4.5. Electric power In 2009, this item increased by R$ 25.9 million or 5.6% to reach R$ 485.5 million, from R$ 459.6 million in 2008. The increase was due to the following factors:· Average tariff adjustment of 7.9% in the captive market, which represents 78.0% of the installed capacity, resulting in a weighted average increase of around 8.5% between the captive and free markets; and· Weighted average increase of 5.3% in the expenses between the markets. These increases were partly compensated by the 1.6% decrease in consumption. Expenses Weighted Participation (%) Variation (%) Average (%) Free market 22.0 2.7 0.6 Captive market 78.0 6.1 4.7 5.3 Página 5 de 13 4.6. General expenses General expenses increased by R$ 32.5 million or 9.4%, from R$ 345.0 million in 2008 to R$ 377.5 million in 2009, mainly due to: R$ 14.3 million increase in provision for legal contingencies; and Expenses related to program contracts in the amount of R$ 5.6 million. In 4Q09, the increase was R$ 33.2 million, mainly related to the provision for contingencies. 4.7. Depreciation and Amortization This item decreased by R$ 57.1 million or 9.2%, from R$ 617.8 million in 2008 to R$ 560.7 million, mostly due to the revision of the estimated useful life of assets in 2009. 4.8. Credit write-offs Credit write-offs declined by R$ 28.1 million, from R$ 336.3 million in 2008 to R$ 308.2 million in 2009, due to the increased provision in 2008 for the overdue debt of the municipalities to which the Company supplies water on wholesale. 4.9. Tax expenses In 2009, tax expenses increased by R$ 6.5 million or 13.4%, due to: Payment of the Regulation, Control and Oversight Fee (TRCF) amounting to R$ 3.2 million to the São Paulo State Sanitation and Energy Regulatory Agency (ARSESP); and Payment of the Municipal Real Estate Tax (IPTU) in the amount of R$ 3.1 million. 5. Other operating revenues and expenses Other operating revenues/expenses decreased by R$ 1,013.3 million or 96.2%, mainly due to: (i) the provision for losses on the balance receivable from the GESP agreement relating to the benefits paid to retired employees and pensioners, in the amount of R$ 409.1 million, in 2008; and (ii) recognition of liabilities related to the actuarial commitment with the beneficiaries in the amount of R$ 535.4 million, in 2008. 6. Financial expenses and revenues R$ million 2008 2009 Var. % Financial expenses Interest and charges on domestic loans and financing 423.2 390.8 (32.4) (7.7) Interest and charges on international loans and financing 71.3 61.8 (9.5) (13.3) Interest rate over lawsuit indemnity, net of provisions 226.7 314.5 87.8 38.7 Other financial expenses (30.3) 34.5 64.8 (213.9) Total financial expenses Financial revenues 150.2 163.5 13.3 8.9 Financial expenses net of revenues 6.1. Financial expenses Financial expenses increased by R$ 110.7 million or 16.0% in 2009, as described below: Increase in expenses related to the lawsuits in the amount of R$ 87.8 million; Other financial expenses increased by R$ 64.8 million: Página 6 de 13 Adjustment in the interest calculation regarding the special installment program (PAES) in the amount of R$ 58.7 million in 2008, non-recurring in 2009; and Commitments made to municipalities in order to formalize the program contracts, amounting R$ 15.8 million. These increases were offset by the following: Decrease in interest and charges for domestic financing, as a result of a decrease in the balance payable due to the payments made, in the amount of R$ 32.4 million; Settlement of the 2008 Eurobonds, in June 2008, in the amount of US$ 98.0 million, with a R$ 9.5 million variation; and Tax levied on the payment of interest on own capital in the amount of R$ 8.3 million in 2008, pursuant the second amendment to the GESP Agreement, non-recurring in 2009. 6.2. Financial revenues Financial revenues increased by R$ 13.3 million, mainly as a result of the returns on investments. 7. Monetary variations on assets and liabilities R$ million 2008 2009 Var. % Monetary variation over loans and financing 127.9 1.4 (126.5) (98.9) Currency exchange variation over loans and financing 436.2 (403.7) (839.9) (192.5) Other variations 20.5 23.5 3.0 14.6 Variation on liabilities 584.6 (378.8) (963.4) (164.8) Variation on assets 417.6 55.7 (361.9) (86.7) Net Variation 167.0 (434.5) (601.5) (360.2) 7.1. Variations on liabilities The net effect of the variation on liabilities in 2009 was R$ 963.4 million compared to 2008, due to: Exchange variation on foreign loans and financing generated an income of R$ 839.9 million, due to the 25.5% depreciation of the U.S. dollar in 2009, compared to the 31.9% appreciation in 2008; Monetary variations on domestic loans and financing decreased by R$ 126.5 million, mainly due to the: R$ 105.6 million decrease caused by the 1.71% drop in the IGPM inflation index in 2009, compared to a 9.81% increase in 2008; and R$ 20.9 million decrease due to the lower variation of the TR interest rate in 2009, of 0.71% compared to 2008, of 1.63%. Monetary restatement of the legal contingencies, in the amount of R$ 4.1 million. 7.2. Monetary variations on assets Monetary variations on assets declined by R$ 361.9 million, mainly due to the update of R$ 344.6 million of the undisputed amounts regarding supplementary retirement and pension remuneration as provided by the Third Amendment to the GESP in 2008, non-recurring in 2009. 8. Operating indicators Sabesp continues to work strenuously to reduce water loss, with a continuous reduction in loss rates, which decreased 6.8% in the period, falling from 27.9% in 2008 to 26.0% in 2009. In 2009, a sum of R$ 261 million was Página 7 de 13 invested in the Water Loss Reduction Program, with investments totaling R$ 218 million and expenses totaling R$ 43 million, which brought significant results in the year. This reduction is evident from the 0.3% decline in the volume of water produced, in contrast to the 2.1% growth in the water billed volume. Operating indicators* 2008 2009 % Water connections 6,945 7,118 2.5 Sewage connections 5,336 5,520 3.4 Population directly served - water 23.2 23.4 1.0 Population directly served - sewage 19.2 19.6 2.1 Number of employees 16,649 15,103 (9.3) Number of connections per employees 738 837 13.4 Water volume produced 2,852.6 2,844.9 (0.3) Water losses (%) 27.9 26.0 (6.8) (1) In thousand units at the end of the period (2) In million inhabitants at the end of the period, not including wholesale (3) In million m 3 at the end of the period * Not revised by the Independent Auditors 9. Loans and financing In 2009, the Company contracted new debts in the amount of R$2,239 million and amortized a total of R$1,896 million. Due to the amortizations and, mainly, the dollar devaluation, the total debt net balance decreased by R$305 million. At the end of 2009, net debt was R$ 5,790.6 million, down 7.3% against 2008. At the end of 2009, debt pegged to the U.S. dollar corresponded to 26.6%, compared to 33.2% in 2008, of which 70.2% was obtained from multilateral entities, as against 69.5% in 2008. Despite the funds that the Company has been raising related to investments program and the need for debt refinancing, the Net Debt/EBITDA in 2009 remained at 2.1 times, the same as 2008. R$ million INSTITUTION 2010 2011 2012 2013 2014 2015 2016 and onwards Total Local market Banco do Brasil 288.8 314.4 342.2 372.4 98.1 - - 1,415.9 Caixa Econômica Federal 78.9 85.9 94.6 95.8 57.2 34.8 311.7 758.9 Debentures 347.1 451.5 35.0 108.9 75.9 75.9 169.6 1,263.9 FIDC - SABESP I 55.6 13.9 - 69.5 BNDES 42.9 43.5 54.4 21.7 17.5 17.6 74.3 271.9 Promissory Notes / Debentures (*) - - - 299.5 - 598.9 - 898.4 Others 3.3 7.9 0.4 0.4 0.5 0.5 1.8 14.8 Interest and charges 112.3 8.0 - 120.3 Local market total 928.9 925.1 526.6 898.7 249.2 727.7 557.4 4,813.6 International market IDB 64.2 64.2 64.2 64.2 64.2 64.2 266.8 652.0 Eurobonds - 243.8 243.8 JICA - 10.8 21.7 21.7 21.7 21.7 303.4 401.0 IDB 1983AB - 41.4 41.4 41.4 41.4 41.4 225.1 432.1 Interest and charges 17.5 - 17.5 International market total 81.7 116.4 127.3 127.3 127.3 127.3 1,039.1 1,746.4 Total 1,010.6 1,041.5 653.9 1,026.0 376.5 855.0 1,596.5 6,560.0 (*) On December 1, 2009, promissory notes in the amount of R$ 900 million were issued as a bridge loan, corresponding to an advance of the 11th issue of debentures. The net proceeds obtained with the 11th issue of debentures will be fully employed to redeem the 90 promissory notes related to the 4th issue of SABESP. Página 8 de 13 10. Investments In 2009 investments reached R$ 1.8 billion and, as it occurred in 2008, a significant amount was invested in sewage, as shown at the following table. 2009 Investments (R$ million) Water Sewage TOTAL Metropolitan Region of São Paulo 506.2 237.5 743.7 Regional Systems (Costal and Countryside) 350.7 740.0 1,090.7 TOTAL 2009 does not include the agreement with the program contracts (R$18 million) For the year 2010 a total of R$1.8 billion is expected to be invested, and the Company will use its own resources as well as financing with BNDES, CEF and international multilateral institutions, which have more suitable conditions to financing our type of investments. The highlights among the main approved and in negotiation financing are: Program Amount Financing Source Negotiation Progress R$ 294 million BNDES Signed in January 2010 Onda Limpa US$ 190 million JICA Expected date of signature in the 2 nd semester 2010 Redução de Perdas US$ 366 million JICA Expected date of signature in the 2 nd semester 2010 Projeto Tietê US$ 600 million BID Expected date of signature in the 1 st semester 2010 Página 9 de 13 11. Upcoming Events Conference Call in Portuguese April 1, 2010 2:00PM (Brasília) / 1:00PM (US EST) Dial-in access: (55 11) 2188-0188 Conference ID: Sabesp Replay  available until 4/8/2010 Dial-in access: (55 11) 2188-0188 Replay ID: Sabesp Conference Call in English April 1, 2010 4:30PM (Brasília) / 3:30PM (US EST) Dial-in access: 1(412) 858-4600 Conference ID: Sabesp Replay  available until 4/9/2010 Dial-in access: 1(412) 317-0088 Replay ID: 438924# Live webcast at www.sabesp.com.br For more information, please contact: Mario Arruda Sampaio Phone: (55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Phone: (55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Página 10 de 13 Income Statement Corporate Law Method (Law No. 6,404/76) R$ '000 PARENT COMPANY CONSOLIDATED 2009 2008 2009 2008 Gross Revenue from Sales and Services 7,236,218 6,838,803 7,236,218 6,838,803 Water Supply - Retail 3,690,722 3,503,643 3,690,722 3,503,643 Water Supply - Wholesale 332,975 314,952 332,975 314,952 Sewage Collection and Treatment 3,069,870 2,891,036 3,069,870 2,891,036 Sewage Collection and Treatment - Wholesale 21,851 16,606 21,851 16,606 Other Services 120,800 112,566 120,800 112,566 Taxes on Sales and Services - COFINS and PASEP (505,671) (487,131) (505,671) (487,131) Net Revenue from Sales and Services Costs of Sales and Services (3,076,273) (2,831,809) (3,076,273) (2,831,809) Gross Profit Operating Expenses Selling (801,259) (718,949) (801,259) (718,949) Administrative (671,742) (578,458) (672,248) (578,596) Other operating expenses, net (39,500) (1,052,984) (39,500) (1,052,984) Operating Income Before Shareholdings Equity Result (218) (9) - - Earnings Before Financial Results Financial, net (598,995) (268,790) (598,707) (268,661) Exchange gain (loss), net 395,369 (438,869) 395,369 (438,869) Earnings before Income Tax and Social Contribution Income Tax and Social Contribution Current (748,705) (548,373) (748,705) (548,373) Deferred 184,655 150,140 184,655 150,140 Net Income (loss) for the period Registered common shares ('000) Earnings per shares - R$ (per share) Depreciation and Amortization (560,687) (617,804) (560,689) (617,804) EBITDA % over net revenue 40.7% 44.7% 40.7% 44.7% Página 11 de 13 Balance Sheet Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED ASSETS 12/31/2009 12/31/2008 12/31/2009 12/31/2008 Current Cash and Cash Equivalents 769,433 622,059 771,008 625,732 Accounts Receivable from Clients 1,179,730 1,129,746 1,179,730 1,129,746 Related Party Balance 135,987 210,131 135,987 210,131 Inventory 39,877 47,678 39,877 47,678 Recoverable Taxes 3,017 4,665 3,017 4,665 Other Receivables 141,413 49,478 141,504 49,478 Deferred income tax and social contribution 258,551 170,982 258,551 170,982 Total Current Assets 2,528,008 2,234,739 2,529,674 2,238,412 Non-Current Long Term Assets: Accounts Receivable from Clients 266,543 326,472 266,543 326,472 Related Party Balance 956,648 980,756 956,648 980,756 Indemnities Receivable 146,213 148,794 146,213 148,794 Judicial Deposits 46,365 49,127 46,365 49,127 Other Receivables 100,395 192,257 100,395 192,257 Deferred income tax and social contribution 530,131 435,341 530,131 435,341 2,046,295 2,132,747 2,046,295 2,132,747 Investments 4,334 4,552 720 720 Permanent Assets 15,441,056 14,350,501 15,443,211 14,350,684 Intangible Assets 1,545,303 1,391,348 1,545,303 1,391,348 16,990,693 15,746,401 16,989,234 15,742,752 Total Non-Current Assets 19,036,988 17,879,148 19,035,529 17,875,499 Total Assets 21,564,996 20,113,887 21,565,203 20,113,911 LIABILITIES AND SHAREHOLDERS' EQUITY 12/31/2009 12/31/2008 12/31/2009 12/31/2008 Current Contractors and Suppliers 195,606 187,139 195,765 187,143 Loans and Financing 1,010,537 1,448,860 1,010,537 1,448,860 Salaries and Payroll Charges 239,109 196,056 239,152 196,075 Taxes and Contributions Payable 218,862 130,409 218,867 130,410 Taxes and Contributions Deferred 37,912 64,369 37,912 64,369 Interest on Own Capital Payable 365,442 275,007 365,442 275,007 Provision for Contingencies 643,863 459,395 643,863 459,395 Accounts Payable 239,494 198,511 239,494 198,511 Other Payables 158,864 57,149 158,864 57,149 Total Current Liabilities 3,109,689 3,016,895 3,109,896 3,016,919 Non-Current Long Term Liabilities: Loans and Financing 5,549,463 5,416,248 5,549,463 5,416,248 Taxes and Contributions Payable 85,029 114,210 85,029 114,210 Taxes and Contributions Deferred 156,860 141,492 156,860 141,492 Provision for Contingencies 824,957 698,253 824,957 698,253 Provisions for actuarial liabilities Law 4819 518,027 535,435 518,027 535,435 Pension Fund Obligations 480,103 419,871 480,103 419,871 Other Payables 313,231 223,568 313,231 223,568 Total Non Current Liabilities 7,927,670 7,549,077 7,927,670 7,549,077 Shareholders' Equity Capital Stock 6,203,688 6,203,688 6,203,688 6,203,688 Capital Reserves 124,255 124,255 124,255 124,255 Revaluation Reserves 2,145,100 2,253,012 2,145,100 2,253,012 Profit Reserves 2,054,594 966,960 2,054,594 966,960 Total Shareholders' Equity 10,527,637 9,547,915 10,527,637 9,547,915 Total Liabilities and Shareholders' Equity 21,564,996 20,113,887 21,565,203 20,113,911 Página 12 de 13 Cash Flow Brazilian Corporate Law R$ '000 PARENT COMPANY CONSOLIDATED Description Jan-Dec/09 Jan-Dec/08 Jan-Dec/09 Jan-Dec/08 Cash flow from operating activities Net income for the period 1,937,929 461,804 1,937,929 461,804 Adjustments for reconciliation of net income Taxes and contributions payable - (68,878) - (68,878) Provisions for contingencies 596,543 461,654 596,543 461,654 Provision for acturial liabilities Law 4819/58 45,104 535,435 45,104 535,435 Provision for losses from dispute - Law 4819/58 - 409,079 - 409,079 Reversion of provision for losses 8,183 (366) 8,183 (366) Other provisions 398 (492) 398 (492) Liabilities related to pension plans 77,793 71,704 77,793 71,704 Write-off of property, plant and equipment 22,852 157,978 22,852 157,978 Deferred asset write-offs - 611 - 611 Other write-offs 4,542 - 4,542 - Gain with the sale of property, plant and equipment (9,461) - (9,461) - Depreciation and Amortization 560,686 617,804 560,689 617,804 Interest calculated over loans and financing payable 456,203 499,590 456,203 499,590 Monetary and exchange variation over loans and financing (402,329) 564,095 (402,329) 564,095 Monetary variation over interest on own capital - 7,338 - 7,338 Variation on liabilities and interest 5,585 8,281 5,585 8,281 Variation on assets and interest (28,724) (368,806) (28,724) (368,806) Provisions for bad debt 308,188 336,264 308,188 336,264 Provision for TAC (Conduct Adjustment Term) retired employees 82,700 - 82,700 - Provision for São Paulo Municipal Government Agreement 27,748 - 27,748 - Equity Result 218 9 - - Adjusted Net Income 3,694,158 3,693,104 3,693,943 3,693,095 (Increase) decrease in assets: Accounts receivable from clients (285,543) (301,844) (285,544) (301,844) Shareholding balance 103,936 82,956 103,936 82,956 Indemnification receivable 2,581 - 2,581 - Inventories 6,758 5,829 6,758 5,829 Recoverable Taxes 1,648 4,749 1,648 4,749 Other accounts receivable (4,903) (112,111) (4,994) (112,111) Judicial deposits (34,010) (37,933) (34,010) (37,933) Increase (decrease) in liabilities: Loans and financing (15,404) (17,986) (15,249) (17,982) Salaries and payroll charges (39,647) 29,259 (39,620) 29,275 Provision for actuarial liabilities - Law 4819 (62,512) - (62,512) - Taxes and contributions payable (60,022) 431,346 (60,021) 431,350 Accounts payable 30,706 6,216 30,706 6,216 Other accounts payable 181,058 16,321 181,058 16,321 Contingencies (240,031) (235,573) (240,031) (235,573) Pension plan (17,561) (17,067) (17,561) (17,067) Variation on Assets and Liabilities (432,946) (145,838) (432,855) (145,814) Cash generated from operations 3,261,212 3,547,266 3,261,088 3,547,281 Interest paid (555,573) (516,887) (555,573) (516,887) Income tax and contribution paid (643,788) (502,404) (643,788) (502,404) Net cash generated from operating activities 2,061,851 2,527,975 2,061,727 2,527,990 Cash flow from investing activities: Acquisition of property, plant and equipment (1,924,479) (1,395,458) (1,926,453) (1,395,641) Increase in intangible assets (56,014) (159,514) (56,014) (159,514) Increase in investments - (3,841) - - Receivables by the permanent assets sale 29,162 - 29,162 - Net cash used in investing activities (1,951,331) (1,558,813) (1,953,305) (1,555,155) Cash flow from financing activities Loans and Financing Funding 2,237,056 1,043,174 2,237,056 1,043,174 Payments (1,896,480) (1,146,416) (1,896,480) (1,146,416) Payment of interest on own capital (303,722) (708,858) (303,722) (708,858) Net cash generated (invested) at financing activities 36,854 (812,100) 36,854 (812,100) Increase in cash and equivalents 147,374 157,062 145,276 160,735 Cash and cash equivalents at the beginning of the period 622,059 464,997 625,732 464,997 Cash and cash equivalents at the end of the period 769,433 622,059 771,008 625,732 Changes in Cash and Cash Equivalents 147,374 157,062 145,276 160,735 Additional information on cash flow: Capitalization of interest and financial charges (143,985) 219,430 (143,985) 219,430 COFINS and PASEP taxes paid 503,296 515,659 503,296 515,659 Agreements and Commitments with contract agreement (7,550) 146,426 (7,550) 146,426 Página 13 de 13 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date: March 26, 2010 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /S/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
